—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the South Country Central School District dated July 1, 1999, which terminated the petitioner’s employment as a school librarian, and in the nature of mandamus to compel the respondent to reinstate the petitioner, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Catterson, J.), dated March 20, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*581The petitioner was hired, as a full-time school librarian in September 1996. The Board of Education of the South Country-Central School District terminated the petitioner’s employment as a school librarian with proper notice before her three-year probationary period ended (see, Education Law § 3012 [1] [a]).
The petitioner argues that she should have acquired tenure by estoppel because her work as a school librarian during the period from 1991 to 1993, which was designated “part-time” work, was in reality full-time work, and should have counted toward tenure. However, “part-time teaching service does not constitute probationary service for the purpose of acquiring tenure” (Matter of Rosenberg v Board of Educ., 51 AD2d 551). Under the facts and circumstances of this case, the petitioner’s work during the period from 1991 to 1993 was part-time. Therefore, the petitioner did not acquire tenure by estoppel. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.